Exhibit 12 FIRST BANCORP COMPUTATION OF EARNINGS TO FIXED CHARGES AND PREFERRED SHARE DIVIDENDS (In thousands, except for ratios) (Unaudited) Years Ended December 31, 2008 2007 2006 2005 2004 Including Interest on Deposits: Earnings: Income before income taxes $ 35,125 34,960 30,725 32,919 30,532 Fixed charges 61,483 69,837 54,856 33,006 20,452 Total earnings $ 99,608 104,797 85,581 65,925 50,984 Fixed charges: Interest on deposits $ 53,241 59,553 46,032 28,516 17,226 Interest on borrowings 7,947 9,886 8,400 4,085 2,838 Amortization of debt issuance costs 115 219 239 237 239 Interest portion of rental expense (1) 180 179 185 168 149 Total fixed charges $ 61,483 69,837 54,856 33,006 20,452 Ratio of earnings to fixed charges, including interest on deposits 1.62 x 1.50 x 1.56 x 2.00 x 2.49 x Excluding Interest on Deposits: Earnings: Income before income taxes $ 35,125 34,960 30,725 32,919 30,532 Fixed charges 8,242 10,284 8,824 4,490 3,226 Total earnings $ 43,367 45,244 39,549 37,409 33,758 Fixed charges: Interest on borrowings 7,947 9,886 8,400 4,085 2,838 Amortization of debt issuance costs 115 219 239 237 239 Interest portion of rental expense (1) 180 179 185 168 149 Total fixed charges 8,242 10,284 8,824 4,490 3,226 Ratio of earnings to fixed charges, excluding interest on deposits 5.26 x 4.40 x 4.48 x 8.33 x 10.46 x (1) Estimated to be one-third of rental expense.
